Exhibit 99.1 A NADIGICS BOARD OF DIRECTORS ANNOUNCES A “SUPERIOR OFFER” OF $0.54 PER SHARE AFTER GaAs LABS MATCHES THE $0.48 PER-SHARE OFFER PRICE OF THE COMPETING BIDDER WARREN, N.J., December 23 , 2015 — ANADIGICS, Inc. (Nasdaq: ANAD) (“ANADIGICS” or the “Company”) today announced that affiliates of GaAs Labs, LLC ("GaAs Labs") delivered to the Company a proposed amendment (the “Proposed GaAs Labs Amendment”) raising the offer price to $0.48 per share from $0.35 per share as set forth in the previously announced November 11, 2015 agreement and plan of merger pursuant to which GaAs Labs offered to acquire all of the outstanding shares of ANADIGICS common stock on a fully diluted basis for $0.35 net in cash, pursuant to an all-cash tender offer and second-step merger (the "GaAs Labs Merger Agreement"). The $0.48 per-share offer price set forth in the Proposed GaAs Labs Amendment matched the per-share price offered by the competing bidder (the "Competing Bidder") whose Acquisition Proposal (the "Competing Acquisition Proposal") the Company announced on December 16, 2015 had been designated by its Board of Directors as a "Superior Offer," as that term is defined in the GaAs Labs Merger Agreement. On December 22, 2015, while the Company's Board was considering the Proposed GaAs Labs Amendment, the Company received a proposed amendment to the Competing Bidder's merger agreement that increases the per-share offer price to $0.54 (the "Amended Competing Acquisition Proposal"). The Company's Board of Directors, after consultation with its financial and legal advisors, has unanimously determined that the Amended Competing Acquisition Proposal constitutes a "Superior Offer," as that term is defined in the GaAs Labs Merger Agreement. In accordance with the terms of the GaAs Labs Merger Agreement, ANADIGICS has notified GaAs Labs of the Amended Competing Acquisition Proposal. As provided in the GaAs Labs Merger Agreement, GaAs Labs has two (2) business days to deliver to ANADIGICS a proposal that would cause the Amended Competing Acquisition Proposal to no longer constitute a "Superior Offer" under said Agreement. This press release is neither an offer to purchase nor a solicitation of an offer to sell any securities. The solicitation and the offer to buy shares of the Company’s common stock are being made pursuant only to the tender offer statement on Schedule TO that Aloha Holding Company, Inc. (“Aloha”) and Aloha Acquisition Sub, Inc., a wholly owned subsidiary of Aloha, filed with the SEC on November 24, 2015, as amended to date. The Company also filed a solicitation/recommendation statement on Schedule 14D-9 with respect to the tender offer on November 24, 2015, as amended to date. The tender offer statement (including an offer to purchase, a related letter of transmittal and other offer documents) and the solicitation/recommendation statement contain important information that should be read carefully and considered before any decision is made with respect to the tender offer. These materials are available at no charge from the SEC through its website at www.sec.gov . About ANADIGICS, Inc. ANADIGICS, Inc. (NASDAQ:
